                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION
                                                                                     FILED
                                                                              Scott L. Poff, Clerk
                                                                           United States District Court

                                                                      By jburrell at 11:55 am, Dec 14, 2018
 TEMPUS AIRCRAFT SALES & SERVICE,
 LLC,

               Plaintiff,                                CIVIL ACTION NO.: 4:17-cv-57

        v.

 SIGNATURE FLIGHT SUPPORT
 CORPORATION,

               Defendant.


                                          ORDER

       Before the Court is the parties’ Joint Stipulation of Dismissal filed on December 5, 2018,

stating that the parties seek to dismiss all claims and counterclaims with prejudice. (Doc. 56.)

Therefore, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court DISMISSES this

action with prejudice. The Clerk is hereby authorized and directed to CLOSE this case.

       SO ORDERED, this 14th day of December, 2018.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
